Citation Nr: 0831633	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  07-16 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left ankle disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to January 
1986.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

An unappealed rating decision in April 2001 denied the 
veteran's claim of entitlement to service connection for a 
left ankle disorder.  The veteran did not file a notice of 
disagreement after the April 2001 rating decision.  
Therefore, the MONTH YEAR rating decision is final based on 
the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2007).  A finally decided claim will be 
reopened in the event that new and material evidence is 
presented.  38 U.S.C.A. § 5108 (West 2002).  "New" evidence 
means existing evidence not previously submitted to VA.  
"Material" evidence means existing evidence that by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156 (2007).

The veteran seeks to reopen the claim of entitlement to 
service connection for a left ankle disorder.  Without 
deciding whether new and material evidence has been 
submitted, the Board notes that numerous potentially relevant 
records are missing from the veteran's claims file.

First, the veteran's service medical records are completely 
absent.  The evidence shows that these records were sent to 
the Cleveland RO in March 1995.  When the veteran 
subsequently filed a claim in August 1999, a new claims file 
was constructed.  While the RO made a formal finding on the 
unavailability of the veteran's service medical records in 
July 2006, the only evidence that the original claims file 
was ever looked for is an August 2000 e-mail report from the 
RO.  Accordingly, there is neither indication in the claims 
file that a proper search for the original claims file was 
conducted, nor that it was rebuilt in accordance with VA 
procedures.  See M21-1MR, Part III, subpart ii, Chapter 4, 
Section D.  All attempts to locate and/or rebuild the 
original claims file in according with proper procedures must 
be documented in narrative form and associated with the 
claims file.  The Board emphasizes that the existence and 
nature of a left ankle disability during military service is 
extremely important to the claim on appeal and that the 
presence of the veteran's service medical records, or lack 
thereof, may have a significant impact on any etiological 
determination.  As such, further attempts must be made to 
locate the veteran's missing claims file and service medical 
records.

Second, the veteran has repeatedly stated that he filed a 
Social Security Administration (SSA) disability claim based 
on his left ankle disability.  There is no evidence that the 
RO has ever attempted to obtain these records.

Finally, the veteran has stated that he has been told by a VA 
physician that his currently diagnosed left ankle disorder is 
related to his in-service left ankle injury.  While the 
claims file includes medical records both from the VA 
physician in question and from the VA medical facility 
identified by the veteran, the medical evidence of record 
does not include such a statement of etiology.  Accordingly, 
a further request for medical records must be made to ensure 
that all of the veteran's available medical treatment records 
have been received.

Accordingly, the case is remanded for the following actions:

1.	The RO must take all procedurally 
appropriate actions to locate and/or 
rebuild the original claims file in 
accordance with M21-1MR, Part III, 
Chapter 4.  All pertinent documentation 
and inquiries must be associated with 
the claims file.  All attempts to 
secure the veteran's service medical 
records and original claims file must 
be documented in the claims file by the 
RO.  If, after making reasonable 
efforts to obtain the service medical 
records and original claims file, the 
RO is unable to secure same, the RO 
must notify the veteran and his 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with 
respect to the claim.  For any 
unavailable U.S. Government records, to 
include the veteran's service medical 
records, the RO must indicate in 
writing that further attempts to locate 
or obtain such records would be futile.  
The veteran and his representative must 
then be given an opportunity to 
respond.

2.	The RO must contact the SSA and obtain 
copies of all medical and other records 
considered by SSA in awarding the 
veteran disability benefits in 2005.  
Copies of all related SSA records must 
also be obtained and associated with 
the claims folder.  If such records are 
not available, a note to that effect 
must be included in the veteran's 
claims folder.

3.	An attempt must be made to obtain, with 
any necessary authorization from the 
veteran, copies of all VA medical 
treatment records identified in his May 
2006 claim, his testimony before the 
Board, and subsequent statements, to 
include records from the Chillicothe VA 
Medical Center, which have not been 
previously secured.  All attempts to 
secure this evidence must be documented 
in the claims file.

4.	After completing the above actions, the 
RO must readjudicate the veteran's 
claim, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  If the benefit on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).





